Appellant was tried under an indictment charging him with the offense of murder in the second degree. He was convicted of the offense of manslaughter in the first degree, and his punishment fixed at imprisonment in the penitentiary for the term of five years.
The state's evidence was such that, according to it, appellant was guilty as charged. The evidence on behalf of appellant was in conflict therewith; hence only the jury could say what the facts shown were.
No exception worthy of mention was reserved on the taking of testimony.
The trial judge's ample oral charge, in connection with the large number of written charges given at appellant's request, fully, completely, and correctly (in so far as appellant was concerned — some of the given written charges could have been refused without error) covered every applicable principle of the law. There was no prejudicial error in the refusal of any of the written charges appearing in the record so indorsed. If any one of same was not invasive of the province of the jury, or otherwise defective, the substance thereof was fully given to the jury in some other charge.
We can find, nowhere, a prejudicially erroneous action to have been taken, or ruling to have been made. Hence the judgment is affirmed.
Affirmed.